DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Drawings

The replacement drawing of Fig. 5 was received on February 4, 2022.  These drawing is acceptable.
 
Allowable Subject Matter

Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  


Likewise, the prior art of record fails to teach or fairly suggest an etch solution recirculation system comprising the combination of a chemical cabinet with a first input, a second input, and an output, a solution bath with a silicon wafer having a specific boron dopant level, a seasoned etch solution, a re-circulation port, used etch solution, storage tank comprising fresh solution of a specific composition,  a first sensor which is located as recited, and the controller that is configured to perform a set of instructions to control and maintain a chemical composition of the seasoned solution with a molar ratio range of NO2 to nitric acid based on input from the first sensor as recited in claim 28. 
Furthermore, the prior art of record fails to teach an etch solution recirculation system the prior art of record fails to teach or fairly suggest an etch solution recirculation system comprising the combination of a chemical cabinet with a first input, a second input, and an output, a solution bath with a silicon wafer having a specific boron dopant level, a seasoned etch solution, a re-circulation port,  used etch solution, storage tank comprising fresh solution of a specific composition,  a first sensor which is located as recited, and the controller that is configured to perform a set of instructions to control and maintain a chemical composition of the seasoned solution with a target molar ratio of NO2 to nitric acid,  based on input from the first sensor as recited in claim 35.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716